Citation Nr: 1755997	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II (DM)

4.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to DM.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in March 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

The Board notes that in March 2017, the Board also remanded the issues of entitlement to service connection for a psychiatric disability, DM, and a kidney disability for additional development.  In a September 2017 rating decision, the Veteran was granted entitlement to service connection for posttraumatic stress disorder, DM, and nephropathy.  There is no indication that the Veteran has disagreed with the ratings or effective dates assigned in that decision.  Therefore, the September 2017 rating decision constitutes a complete grant of those benefits sought on appeal and the Board has limited its consideration accordingly.  


FINDINGS OF FACT

1.  Bilateral hearing loss disability and tinnitus are etiologically related to acoustic trauma sustained in active service.

2.  Hypertension is not etiologically related to the Veteran's active service, was not present to a compensable degree within one year of separation from service, and was not caused by or chronically worsened by service-connected DM.

3.  ED is not etiologically related to the Veteran's active service, and was not caused by or chronically worsened by service-connected DM.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Hypertension was not incurred in or aggravated by active service, the incurrence or aggravation of hypertension during active service may not be presumed, and hypertension is not proximately due to or aggravated by service-connected DM.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  ED was not incurred in or aggravated by active service, and ED is not proximately due to or aggravated by service-connected DM.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to Service Connection for Bilateral Hearing Loss Disability & Tinnitus

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his active service.  Specifically, he asserts that acoustic trauma sustained from weapons training, combat fire exchange, combat ordnance, and other hazardous noise exposure during service in the Republic of Vietnam resulted in decreased hearing acuity and tinnitus.

A review of the Veteran's DD Form 214 shows that he had a military occupational specialty (MOS) of General Construction Mechanical Equipment Operator.  In support of his claim, the Veteran submitted a September 2010 VBA letter regarding its Duty MOS Noise Exposure Listing in which Construction Equipment Operator was listed as highly probable for exposure to hazardous noise.  Therefore, based on the Veteran's MOS, the circumstances of his service, and the VBA Duty MOS Noise Exposure Listing; the Board concedes exposure to hazardous noise and subsequent acoustic trauma while in active service.

Service treatment records (STRs) show that the Veteran reported symptoms of hearing loss at the time of his separation examination.  However, there is no indication from the STRs that the Veteran had a diagnosis of bilateral hearing loss disability for VA purposes during service or that he reported symptoms of tinnitus.  

Regardless, the Board notes that the Veteran is competent to report when he first experienced symptoms of decreased hearing acuity and tinnitus and that they have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In September 2009, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported in service noise exposure.  He reported current symptoms of tinnitus and bilateral hearing loss disability.  Audiometric testing revealed that the Veteran had bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner diagnosed bilateral hearing loss disability and tinnitus and opined that the Veteran's tinnitus was related to his bilateral hearing loss disability.  The examiner also opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to acoustic trauma sustained in active service.  In this regard, the examiner noted that the Veteran did not have significant threshold shifts showing hearing loss in active service.  However, the examiner did note that the high frequency slope of the Veteran's bilateral hearing loss disability was consistent with noise exposure.

In August 2016, the Veteran was afforded another VA audiology evaluation.  At that time, the Veteran reported the noise exposure described above.  Audiometric testing revealed bilateral sensorineural hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The examiner diagnosed bilateral hearing loss disability and tinnitus.  

In April 2017, the Veteran's claims file was returned to the VA Medical Center for a medical opinion.  At that time, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was incurred in or caused by the claimed in-service events.  In this regard, the examiner noted that, based on the objective evidence of record, there was no evidence on which to conclude that the Veteran's current hearing loss disability was caused by noise exposure sustained in active service as the Veteran had normal hearing at the time of his August 1968 separation examination and there were no significant threshold shifts from the reference examination (1966 enlistment examination).  Thus, the examiner found that there was no evidence of hearing loss during active service.

The examiner further noted that, if hearing was normal at separation and there was no permanent significant threshold shift during active military service, then there was no basis on which to conclude that a current hearing loss was causally related to active service, including noise exposure.  In support of the opinion, the examiner cited to a 2006 report by the Institute of Medicine (IOM) in which it was stated that there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The IOM panel concluded that, based on their current understanding of auditory physiology, a prolonged delay in the onset of noise-induced hearing loss was unlikely and that there was not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss could develop much later in one's lifetime, long after the cessation of that noise exposure.  However, the IOM panel admitted that the theory was based on the anatomical and physiological data available on the recovery process following noise exposure as definitive studies to address the issue had not been performed.

The April 2017 VA examiner also opined that the Veteran's tinnitus was less likely as not caused by or a result of the Veteran's exposure to hazardous noise during active service.  The examiner stated that, in the absence of an objectively verifiable noise injury, association between claimed tinnitus and noise exposure would be speculative.

The Board finds that the April 2017 VA medical opinion is not adequate for adjudication purposes.  The examiner failed to consider the Veteran's competent and credible statements indicating that he first experienced symptoms of hearing loss during active service.  Further, the fact that the Veteran had normal hearing at separation is not fatal to a claim of entitlement to service connection for hearing loss.  Additionally, the examiner cited to the IOM report which appears to be somewhat inconclusive as it was specifically noted that delayed onset hearing loss might exist.  Finally, the evaluation did not address the Veteran's contentions of a worsening symptomatology of tinnitus nor the Veteran's lay statements regarding his hazardous noise exposure per his MOS as well as onset during service.  As the April 2017 VA medical opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify reduced hearing acuity and tinnitus and his statements have been found credible.

In sum, the Board has conceded acoustic trauma during active service.  The Veteran has competently reported that he first experienced symptoms of hearing loss and tinnitus in active service and the Board has found those statements credible.  The Veteran was shown to have bilateral hearing loss disability for VA purposes and a current diagnosis of tinnitus.  While there is a negative VA medical opinion of record, that opinion has been found inadequate and is not probative evidence against the claim.  

Accordingly, the Board finds that the evidence for and against the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Hypertension

The Veteran asserts that he has hypertension that was caused or chronically worsened by his service-connected DM.  In the alternative, the Veteran asserts that his hypertension had its onset during active service, or at least within one year of his separation from active service.

STRs are silent for complaints of, treatment for, or blood pressure readings consistent with a clinical diagnosis of hypertension while the Veteran was in active service.  The Veteran's blood pressure was recorded at 120/80 at his September 1968 separation examination.

The post-service medical evidence of record show the Veteran had a historical diagnosis of hypertension, but was first documented to have diagnoses of hypertension and was treated with blood pressure medication by a private physician, Dr. T.N., in August 2003.  Dr. T.N. noted a strong family history of hypertension and heart disease.  An August 2007 private treatment record noted suspected DM per symptoms of shakiness when meals were delayed and a strong family history of DM.  The Board notes that DM was diagnosed one month later in September 2007.  Further, the Veteran has also received treatment for various disabilities at the VA Medical Center.  However, there is no indication from either the private or VA treatment records that the Veteran's hypertension was caused or chronically worsened by his DM. 

At an April 2017 VA examination, the Veteran reported many decades of high blood pressure readings that, per his wife, were ignored with regard to adhering to medical advice.  He was first prescribed medication for blood pressure control approximately 10 years prior.  The examiner confirmed the previous diagnosis of hypertension.  The examiner noted that the STRs were negative for hypertension and that it was not a chronic disability established by VA as due to herbicide exposure during active service in the Republic of Vietnam.  The examiner also opined that the Veteran's hypertension was not related to his service-connected DM.  In this regard, the examiner noted that the Veteran had a long history of hypertension which preceded, or was at least concurrent with, his DM diagnosis; therefore, hypertension was not due to DM.  Further, the examiner noted that, per an October 2016 VA kidney examination, the Veteran did not have kidney disease to account for an effect of DM on his blood pressure and so, hypertension was not aggravated by his DM.

The April 2017 VA examination is the most probative evidence of record.  The VA examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

Additionally, the Veteran is not competent to provide a medical opinion linking his current diagnosis of hypertension to his active service, or an opinion that his service-connected DM caused or chronically worsened his hypertension as such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Also, as noted above, there is no indication from the record that the Veteran was diagnosed with hypertension that manifested to a compensable degree within one year of his separation from active service.  Therefore, presumptive service connection is not applicable in this case.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for hypertension is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to Service Connection for Erectile Dysfunction

The Veteran contends that he has ED as a result of active service.  Specifically, he asserts that his service-connected DM caused or chronically worsened his ED.

The Veteran's STRs are silent for any complaints of, treatment for, or clinical diagnosis of ED during active service or prior to separation from active service.

The post-service medical evidence of record show the Veteran reported ED for the past 5 years at a September 2009 VA examination, indicating historical onset sometime in 2004.  Nevertheless, he was first diagnosed with an organic erectile disorder by his private physician, Dr. T.N., in October 2007.  At that time, the Veteran's ED was associated with a concurrent benign prostatic hyperplasia (BPH) diagnosis.  Indeed, an October 2004 private treatment record reflects a normal prostate with no masses, enlargement or tenderness.  Notably, the Veteran's DM was diagnosed within one month of the BPH and ED diagnoses, indicating that the diagnoses were concurrent and that ED was not caused by DM.  In February 2008, the private treatment notes reveal the Veteran was diagnosed with urinary voiding problems and subacute prostatitis, and that he responded well to medication treatment for his prostate issues.  There is no indication from the VA or private treatment notes of record that the Veteran's ED was caused or chronically worsened by his DM.  

In May 2010, the Veteran's wife submitted a lay statement confirming the Veteran's ED.

At an April 2017 VA examination, the Veteran reported an inability to achieve an erection for the previous 10 years and that he tried Viagra in the past with negative results.  The examiner determined that the Veteran's ED was attributable to BPH, age, and hypertension.  The April 2017 VA medical opinion associated with the examination stated there was nothing in the STRs to support a service-related problem with ED.  The examiner opined that the Veteran's ED onset was either simultaneous or before his DM, and therefore unlikely to be due to DM.  Further, the examiner noted the Veteran's long history of hypertension likely contributed to his ED disability, along with age and obesity.

The April 2017 VA examination report and medical opinion are the most probative evidence of record.  The VA examiner thoroughly reviewed the claims file and discussed the relevant evidence, considered the contentions of the Veteran, and provided supporting rationales for the conclusions reached.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Further, as the Veteran has not submitted any contrary opinions, the VA opinions are the most probative evidence of record.  

Additionally, the Veteran is not competent to provide a medical opinion linking his current diagnosis of ED to his active service, or an opinion that his service-connected DM caused or chronically worsened his ED as such opinions would require medical expertise and are outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to provide an etiology opinion in this case.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for ED is not warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for erectile dysfunction is denied.




____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


